 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   District of Nevada
     Nevada Bar Number 14853
 3
     SUMMER A. JOHNSON
 4   Assistant United States Attorney
     501 Las Vegas Blvd. South, Suite 1100
 5   Las Vegas, Nevada 89101
     Telephone: (702) 388-6336
 6   Facsimile: (702) 388-6787
     E-mail: Summer.Johnson@usdoj.gov
 7   Attorneys for the United States

 8
                                UNITED STATES DISTRICT COURT
 9                                   DISTRICT OF NEVADA

10   United States of America,                    Case No. 2:16-CR-000050-RFB
11                 Plaintiff,
                                                  STIPULATION AND ORDER TO
12          v.                                    EXTEND THE DATE FOR PLAINTIFF
                                                  TO FILE RESPONSE
13   Jonathan Lee Smith,
14                 Defendant.
15

16

17          IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff United
18   States of America, by and through its attorney Summer A. Johnson, Assistant United States
19   Attorney and Defendant Jonathan Smith, by and through his attorney Heidi A. Ojeda, Esq.,
20   that the date for Plaintiff United States of America to file its Response to Defendant’s
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28


                                                   1
 1   Motion to Return Funds (ECF No. 77), filed on May 26, 2021, shall be extended from June

 2   9, 2021 to June 18, 2021.

 3          This is the first extension request for Plaintiff’s Response.

 4          Respectfully submitted this 1st day of June 2021.

 5   FEDERAL PUBLIC DEFENDER                             CHRISTOPHER CHIOU
 6                                                       Acting United States Attorney

 7

 8   By: /s/ Heidi A. Ojeda, Esq.                        / s/ Summer A. Johnson
     Heidi A. Ojeda, Esq.                                SUMMER A. JOHNSON
 9   411 E. Bonneville Avenue                            Assistant United States Attorney
     Las Vegas, Nevada 89101
10   Attorney for Defendant
11

12          IT IS SO ORDERED this day ___
                                      2ndof June, 2021.

13
                                          ___________________________________________
14                                        RICHARD F. BOULWARE, II
                                          UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                                    2
